Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-12-1999

Cella v. Togum Constr
Precedential or Non-Precedential:

Docket 98-1393




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Cella v. Togum Constr" (1999). 1999 Decisions. Paper 96.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/96


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 98-1393
 RE: PATRICIA CELLA, et al. v. TOGUM CONSTUCTEUR ENSEMLEIER EN
                INDUSTRIE ALIMENTAIRE, et al.




          The following modifications have been made to the Court's
Opinion issued
on April 1, 1999 in the above-entitled appeal will appear as part of the
final version of the
opinion:

          Page 3, last paragraph, line 5:   delete the words "against
Bosch"

          Page 3, last paragraph, line 8:   delete the words "against
Bosch"




                             Very truly yours

                             /s/ P. Douglas Sisk, Clerk